UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52202 ANASAZI CAPITAL CORP. (Exact name of registrant as specified in its charter) Florida 20-5223382 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 513 Vintage Way Brandon, Florida (Address of principal executive offices) (Zip Code) (813) 765-1966 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at April 30, 2010 Common Stock, no par value per share 20,000,000 shares -1- ANASAZI CAPITAL CORP. TABLE OF CONTENTS PAGE Part I Financial Information 3 Item1. Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3. Quantitative and Qualitative Disclosures About Market Risk 15 Item4. Controls and Procedures 15 Part II Other Information 17 Item6. Exhibits 17 Signatures 18 Exhibit 31.1 Exhibit 32.1 -2- PART I FINANCIAL INFORMATION Item 1.Financial Statements Anasazi Capital Corp. (A Development Stage Company) Unaudited Balance Sheets As of March 31, 2010 and December 31, 2009 March 31, 2010 December 31, 2009 (Audited) CURRENT ASSETS Cash and cash equivalents $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable & accrued expenses Loan from shareholder License payable TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' (DEFICIT) Preferred stock ($.001 par value, 10,000,000 shares authorized, - - none issued and outstanding as of March 31, 2010 and December 31, 2009, respectively) Common stock ($.001 par value, 100,000,000 shares authorized, 20,000,000 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively) Additional paid in capital Retained (deficit) ) ) TOTAL STOCKHOLDERS' (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. -3- Anasazi Capital Corp. (A Development Stage Company) Unaudited Statements of Operations For the period from July 17, 2006 (inception) thru March 31, 2010 For the three months ended March 31, Cumulative Amount from July 17, 2006 (inception) to March 31, 2010 REVENUES $ - $- $- OPERATING EXPENSES Selling, general, and administrative Amortization - - Impairment loss - - TOTAL OPERATING EXPENSES OPERATING (LOSS) NET (LOSS) BEFORE TAXES INCOME TAX EXPENSE - - - NET (LOSS) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic NET LOSS PER COMMON SHARE Basic ** ** ** Less than $.01 The accompanying notes are an integral part of these financial statements. -4- Anasazi Capital Corp. (A Development Stage Company) Unaudited Statements of Cash Flows For the period from July 17, 2006 (inception) thru March 31, 2010 For the three months ended March 31, Cumulative Amount from July 17, 2006 (inception) to March 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization - - Impairment loss - - Changes in operating assets and liabilities: Accounts payable ) License payable - NET CASH (USED IN) OPERATING ACTIVITIES ) - ) CASH FLOWS FROM INVESTING ACTIVITIES: NET CASH USED IN FINANCING ACTIVITIES - - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholder loan - Proceeds from issuance of common stock - - NET CASH PROVIDED BY FINANCING ACTIVITIES - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS - - CASH AND CASH EQUIVALENTS: Beginning of period - - End of period $ $
